Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “capable of welding milled scaled workpieces without prior descaling.” It is unclear what specific limitations are required to make the electrode capable of welding milled scaled workpieces without prior descaling. Are the limitations of claim 24 alone capable of meeting “without prior descaling.” 
The term "approximately" in claims 24, 27-29, 33, 35-39, 43-48 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how far from the claimed range is considered to be “approximately.

substantially" in claim 40 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if the welding wire is supposed to be free of indium or not. It is not clear how much indium may still be in the welding wire and meet the limitations of “substantially free of indium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 24-25, 28-32, 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over Dorschu et al (US 3,453,142) in view of Nikodym (US 6,608,284) and Johnson (US 3,554,792).

Dorschu discloses a metal cored welding wire as shown in Figs 1 and 2, comprising a sulfur source (See Column 2, Lines 15-20) and a cellulose source (See Column 2, Lines 40-42) Dorschu discloses high carbon ferromanganese and Calcium carbonate with percentages which would put the range of carbon in the electrode at 0.05%-0.14%. (See Column 3). Johnson discloses limiting the levels of carbon in an electrode in order to prevent carbide precipitation at the grain boundaries. It would have been obvious to adapt Dorschu in view of Johnson to provide the claimed ranges of carbon for preventing carbide precipitation at the grain boundaries Dorschu fails to disclose antimony in the metal cored wire as well as the claimed percentages. Nikodym discloses using antimony at 0.04-0.3% and may be used as high as 0.5% or even 0.3-2.0% (See Column 2, Lines 35-50 and Columns 3 and 4) in a metal cored electrode for forming the slag islands at the toe of the weld bead thereby facilitating the removal of slag. It would have been obvious to adapt Dorschu in further view of Nikodym to provide the antimony source for facilitating the removal of slag as well as controlling the slag island formation. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Regarding claim 25, as the limitations of claim 24 are disclosed in the prior art, the wire is capable of welding mill scaled workpieces without prior descaling, or it would have been obvious to formulate the percentages so the wire is capable of welding mill scaled workpieces without prior descaling since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Regarding claims 28-31 Dorschu fails to disclose antimony in the metal cored wire as well as the claimed percentages. Nikodym discloses using antimony at 0.04-0.3% and may be used as high as 0.5% or even 0.3-2.0% (See Column 2, Lines 35-50 and Columns 3 and 4) in a metal cored electrode for .

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dorschu et al (US 3,453,142) in view of Nikodym (US 6,608,284) and Johnson (US 3,554,792) and in further view of Pagano et al (US 2013/0153557). 

.

Claims 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dorschu et al (US 3,453,142) in view of Nikodym (US 6,608,284) and Johnson (US 3,554,792) and in further view of DeLong et al (US 3,769,099) 

Delong discloses using CMC for a thickening the binder (See Column 5 Lines 40-45) It would have been obvious to one having ordinary skill in the art at the time the invention was made to use 0.04-0.18% sulfur and 0.09-0.54% cellulose as, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art as CMC would thicken the binder and aid in maintaining uniformity of the dispersion of the binding agent components. Controlling the amount of CMC for achieving the desired thickness and dispersion would be an obvious based on the desired application. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


7/21/2021